NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JACQUELINE K. RIBES,               )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-1320
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Michael Robert Ufferman of Michael
Ufferman Law Firm, P.A., Tallahassee, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.